UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6301



JEROME L. HALL,

                                            Plaintiff - Appellant,
          versus


LAWRENCE DINISIO, Warden,

                                               Defendant - Appellee,
          and


TALBOT COUNTY DEPARTMENT OF CORRECTIONS,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-00-1114-JFM)


Submitted:   June 21, 2001                 Decided:   June 29, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerome L. Hall, Appellant Pro Se. Daniel Karp, ALLEN, JOHNSON,
ALEXANDER & KARP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome L. Hall seeks to appeal the district court’s order

granting summary judgment in favor of Defendant.    We dismiss the

appeal for lack of jurisdiction because Appellant’s notice of

appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order granting summary judgment was

entered on the docket on December 12, 2000, and Hall’s motion to

amend his affidavit, which the district court construed as a motion

for reconsideration, was denied on January 5, 2001.    Appellant’s

notice of appeal was filed on February 20, 2001. Because Appellant

failed to file a timely notice of appeal or to obtain an extension

or reopening of the appeal period, we dismiss the appeal.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                         DISMISSED


                                 2